DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

	Claims 1-12 are pending and presented for examination.


Priority

	Acknowledgement is made of applicant's request for foreign priority under 35 U.S.C. §119(a)-(d). Certified copies of the priority documents have been received.

Claim Interpretation
	The term “composed” is being construed as “comprising” for the purposes of examining at least claims 1 and 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4, 6-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Controlling the crystalline quality of carbon nanotubes with processing parameters from chemical vapor deposition synthesis” to Jung et al. (hereinafter, “Jung at __”).
Regarding claims 1, 4, 6 and 7, Jung discloses a method for producing an aggregate of CNT fibers composed of SWCNTs (Jung at “Fig. 3”) by spinning a raw material (ethanol, Jung at “Table 1”) and a carrier gas containing hydrogen (Id.), the method comprising controlling a molar ratio of the carbon source to the reducing gas in the carrier gas of 0.065 or less (5-25mL/hr (0.0833-0.417mL/min):800-1600mL/min which ranges from 5.2e-4 to 5.2e-3 for the ratio vis a vis flow rate, which would be an equivalent molar ratio).
Turning to claims 2 and 3, the IG/ID is 34.5 for a flow rate of reactant of 5mL/hr which would require that the IG/ID is between ~29.4 and 37.5, which is met.
With respect to claims 8 and 9, ferrocene is utilized (Motta at 1051 L col).
Concerning claim 10, the direct spinning process is continuous (Id.).
Turning to claim 12, an aggregate of CNT fibers composed of SWCNT are produced in accordance with the method of claim 1 (Motta at “Abstract” & 1055 L col).

Claims 1, 4-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Synthesis of carbon nanotube fibers using the direct spinning process based on Design of Experiment (DOE)” to Lee et al. (hereinafter, “Lee at __”: cited and provided by Applicants).
Regarding claims 1 and 4, Lee discloses a method for producing an aggregate of carbon nanotube fibers (Lee at “Abstract”) composed of SWCNTs (Lee at 652 R col) by spinning a raw material (Lee at 654 L col) containing a carbon source (methane) and a carrier gas containing the reducing gas Id.).
As to claim 5, Ar can be added (648 R col).
Turning to claims 6-9, ferrocene can be added (648 L col).
With respect to claim 10, direct continuous spinning is employed (Id.).
Concerning claim 12, aggregates of CNT fibers composed of SWCNT are produced according to the method of claim 1 (“Fig. 1(i)-(l)). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over “The parameter space for the direct spinning of fibres and films of carbon nanotubes” to Motta et al. (hereinafter, “Motta at __”).
Regarding claims 1, 4, 6-9 and 11, Motta discloses a method for producing an aggregate of CNT fibers (Motta at “Abstract”) composed of SWCNT (Motta at “Fig. 3”) by spinning a raw material containing a carbon source (ethanol with ferrocene and thiophene at 7-60 mL/min, Motta at 42 L col & “Fig. 3”) and a carrier gas comprising hydrogen (0.15-2.0 L/min, Id.), the method comprising controlling a molar ratio of the carbon source to the reducing gas at 0.065 or less (which is overlapped via the range of possible amounts utilized, 42 L col, which has been held to be prima facie obvious, see MPEP 2144.05. 
With respect to claim 10, direct spinning and continuous processing is utilized (Motta at 40 R col).
As to claim 12, Motta discloses an aggregate of carbon nanotube fibers composed of SWCNTs produced by the method according to claim 1 (Motta at “Abstract” and 40 R col).

Citation of Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Super-strong and highly conductive carbon nanotube ribbons from post-treatment methods” to Tran et al., discloses a ratio of carbon source to hydrogen of 0.08 which is above the 0.065 maximum permitted by claim 1.

Conclusion
Claims 1-12 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848.  The examiner can normally be reached on Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


RICHARD M. RUMP
Primary Examiner
Art Unit 1736



/RICHARD M RUMP/Primary Examiner, Art Unit 1796